Exhibit 10.15
EXECUTION COPY
AMENDMENT NO. 1
to
REVOLVING CREDIT AND SECURITY AGREEMENT
          THIS AMENDMENT NO. 1 TO REVOLVING CREDIT AND SECURITY AGREEMENT (this
“Amendment”) is made as of November 25, 2008 by and among HIGHLAND DISTRESSED
OPPORTUNITIES, INC. (the “Borrower”), LIBERTY STREET FUNDING LLC, as the Conduit
Lender (the “Lender”), THE BANK OF NOVA SCOTIA, ACTING THROUGH ITS NEW YORK
AGENCY, as Secondary Lender (the “Secondary Lender”), and THE BANK OF NOVA
SCOTIA, ACTING THROUGH ITS NEW YORK AGENCY, as Agent (the “Agent”) under that
certain Revolving Credit and Security Agreement dated as of June 27, 2008 by and
among the Borrower, the Lender, the Secondary Lender and the Agent (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”). Defined terms used herein and not otherwise defined herein shall
have the meaning given to them in the Credit Agreement.
WITNESSETH
          WHEREAS, the Borrower, the Lender, the Secondary Lender and the Agent
are parties to the Credit Agreement and have agreed to amend the Credit
Agreement on the terms and conditions set forth herein; and
          WHEREAS, the Borrower and the Agent are parties to the Fee Letter and
have agreed to amend the Fee Letter on the terms and conditions set forth
herein.
          NOW, THEREFORE, in consideration of the premises set forth above, the
terms and conditions contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
          1. Amendments to the Credit Agreement. Subject to the satisfaction of
the conditions precedent set forth in Section 3 below, the Credit Agreement is
hereby amended as follows:
     1.1. The definition of “Applicable Margin” set forth in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:
     “Applicable Margin” means, with respect to the Eurodollar Rate, 3.00% per
annum and with respect to the Alternate Base Rate, 2.50% per annum.
     1.2. The definition of “Asset Coverage Test” set forth in Section 1.01 of
the Credit Agreement is hereby amended to delete therefrom the figure “300%” to
insert therefor the following figure: “350%”.
     1.3. The definition of “Borrowing Base Advance Rate” set forth in
Section 1.01 of the Credit Agreement is hereby amended to delete therefrom the
phrase “(d) in respect of Class A Loan Assets, 82.7%, (e) in respect of Class B
Loan Assets, 76.6%, (f) in respect of Class C Loan Assets, 60.3%, (g) in respect
of Class D Loan Assets, 50.5%, (h) in respect of any Bond Asset, Second Lien
Loan Asset or Senior Unsecured Loan

 



--------------------------------------------------------------------------------



 



Asset, the Borrowing Base Advance Rate determined according to Schedule I
hereto,” and insert therefor the following phrase: “(d) in respect of Class A
Loan Assets, 75.0%, (e) in respect of Class B Loan Assets, 69.0%, (f) in respect
of Class C Loan Assets, 40.0%, (g) in respect of Class D Loan Assets, 30.0%,
(h) in respect of any Bond Asset or Senior Unsecured Loan Asset, the Borrowing
Base Advance Rate determined according to Schedule I hereto,”
     1.4. The definition of “Borrowing Base Excess Amount” set forth in Section
1.01 of the Credit Agreement is hereby amended to (i) delete from clause (i)
thereof the phrase “five percent (5%)” and insert therefor the phrase “four
percent (4%)”, (ii) delete from clause (ii) thereof the phrase “twenty percent
(20%)” and insert therefor the phrase “seventeen and one-half percent (17.5%)”
and (iii) amend and restate clause (viii) thereof in its entirety as follows:
     (viii) the amount by which the aggregate Borrowing Base Adjusted Asset
Value of all Borrowing Base Eligible Assets which constitute Participation
Interests exceeds two and one-half percent (2.5%) of the aggregate Borrowing
Base Adjusted Asset Value of all Borrowing Base Eligible Assets;
     1.5. The definition of “Eligible Loan Asset” set forth in Section 1.01 of
the Credit Agreement is hereby amended to delete from clause (iv) thereof the
phrase: “, Second Lien Loan Asset”.
     1.6. The definition of “Secondary Lender Stated Expiration Date” set forth
in Section 1.01 of the Credit Agreement is hereby amended to delete therefrom
the date “December 1, 2008” and to insert therefor the following date: “May 29,
2009”.
     1.7. The definition of “Total Commitment” set forth in Section 1.01 of the
Credit Agreement is hereby amended to delete therefrom the figure “$100,000,000”
and to insert therefor the following figure: “$60,000,000”.
     1.8. Section 1.01 of the Credit Agreement is hereby amended to insert the
following definition therein in the proper alphabetical location:
     “Participation Interest” means any Loan Asset that consists of a
participation interest in a loan or other extension of credit.
     1.9. Section 2.01 of the Credit Agreement is hereby amended and restated in
its entirety as follows:
     On the terms and conditions hereinafter set forth, including without
limitation, Sections 3.01 and 3.02, the Conduit Lender may, in its sole
discretion, make Advances to the Borrower on any Borrowing Date from the date
hereof to the Lender Termination Date. On the terms and conditions hereinafter
set forth, including without limitation, Sections 3.01 and 3.02 and during the
period from the date hereof to the Secondary Lender Termination Date, the
Secondary Lenders shall make Advances to the Borrower, ratably in accordance
with their respective Secondary Lender Commitments, to the extent the Conduit
Lender has

2



--------------------------------------------------------------------------------



 



determined not to make such Advance. Under no circumstances shall the Conduit
Lender or any Secondary Lender make any such Advance, to the extent that after
giving effect to the making of such Advance the aggregate principal amount of
all outstanding Advances would exceed the Total Commitment. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Advances.
     1.10. Schedule I to the Credit Agreement is hereby deleted in its entirety
and replaced with Exhibit A to this Amendment.
          2. Amendment to Fee Letter. Subject to the satisfaction of the
conditions precedent set forth in Section 3 below, the Fee Letter is hereby
amended as follows:
     2.1. Paragraph 1 of the Fee Letter is hereby amended to delete therefrom
the figure “0.30%” and to insert therefor the following figure: “0.75%”.
     2.2. Paragraph 2 of the Fee Letter is hereby amended to delete therefrom
the figure “0.70%” and to insert therefor the following figure: “1.25%”.
          3. Conditions of Effectiveness. The effectiveness of this Amendment is
subject to the conditions precedent that the Agent shall have received:

  (a)   duly executed counterparts of this Amendment from each of the Borrower,
the Lender, the Secondary Lender and the Agent;     (b)   duly certified
resolutions of the Board of Directors of the Borrower (in form and substance
reasonably acceptable to the Agent) authorizing the execution and delivery of
this Amendment and performance of this Amendment and the Credit Agreement and
the Fee Letter as amended hereby; and     (c)   such other documents,
instruments and agreements as the Agent shall reasonably request.

          4. Representations and Warranties of the Borrower.

  4.1.   The Borrower hereby represents and warrants that this Amendment and the
Credit Agreement and the Fee Letter as previously executed and as amended hereby
constitute legal, valid and binding obligations of the Borrower and are
enforceable against the Borrower in accordance with their terms (except as
enforceability may be limited by bankruptcy, insolvency, or similar laws
affecting the enforcement of creditors’ rights generally).     4.2.   Upon the
effectiveness of this Amendment and after giving effect hereto, the Borrower
hereby (i) reaffirms all covenants, representations and warranties made in the
Credit Agreement and the Fee Letter as amended hereby, and agrees that all such
covenants, representations and warranties are true and correct as of the
effective date of this Amendment and (ii) certifies that no Default or Event of
Default has occurred and is continuing.

3



--------------------------------------------------------------------------------



 



                   5. Effect on the Credit Agreement and the Fee Letter.

  5.1.   Upon the effectiveness of Section 1 hereof, on and after the date
hereof, each reference to the Credit Agreement in the Credit Agreement
(including any reference therein to “this Agreement,” “hereunder,” “hereof,”
“herein” or words of like import referring thereto) or in any other Program
Document shall mean and be a reference to the Credit Agreement as amended
hereby.

  5.2.   Upon the effectiveness of Section 2 hereof, on and after the date
hereof, each reference to the Fee Letter in the Fee Letter (including any
reference therein to “this Fee Letter,” “hereunder,” “hereof,” “herein” or words
of like import referring thereto) or in any other Program Document shall mean
and be a reference to the Fee Letter as amended hereby.

  5.3.   Except as specifically amended above, each of the Credit Agreement, the
Fee Letter and all other documents, instruments and agreements executed and/or
delivered in connection therewith, shall remain in full force and effect, and is
hereby ratified and confirmed.

  5.4.   The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Agent, the Lender or
the Secondary Lender, nor constitute a waiver of any provision of the Credit
Agreement or any other documents, instruments and agreements executed and/or
delivered in connection therewith.

                   6. GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE A
CONTRACT MADE UNDER THE LAWS OF THE STATE OF NEW YORK, AND FOR ALL PURPOSES
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF SAID STATE.
                  7. Headings. Section headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.
                  8. Counterparts. This Amendment may be executed in any number
of counterparts and by different parties hereto on separate counterparts, each
of which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same agreement. Delivery of an executed counterpart of this Amendment by
facsimile shall be deemed as effective as delivery of an originally executed
counterpart.
[REMAINDER OF PAGE INTENTIONALLY BLANK]

4



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Amendment has been duly executed as of the
day and year first above written.

              HIGHLAND DISTRESSED
OPPORTUNITIES, INC.,
as the Borrower
      By:         Name:           Title:                 LIBERTY STREET FUNDING
LLC,
as the Lender
      By:         Name:           Title:                 THE BANK OF NOVA
SCOTIA, ACTING
THROUGH ITS NEW YORK AGENCY,
as the Secondary Lender
      By:         Name:           Title:                 THE BANK OF NOVA
SCOTIA, ACTING
THROUGH ITS NEW YORK AGENCY,
as the Agent
      By:         Name:           Title:          

 
Signature Page to Amendment No. 1
to Revolving Credit and Security Agreement

 



--------------------------------------------------------------------------------



 



Schedule I to Credit Agreement
Certain Borrowing Base Advance Rates
          The Borrowing Base Advance Rate with respect to any Bond Asset or
Senior Unsecured Loan Asset shall be determined according to the chart set forth
below as the rate corresponding to the lower of the Moody’s Rating and S&P
Rating applicable to such Asset; provided, that (a) if such Asset is rated by
only S&P, the Borrowing Base Advance Rate with respect thereto shall be (i) if
such Asset is rated at least “BBB-” by S&P, the rate set forth below
corresponding to the rating one level below the S&P Rating applicable to such
Asset, (ii) if such Asset is rated at least “CCC+” and less than “BBB-” by S&P,
the rate set forth below corresponding to the rating two levels below the S&P
Rating applicable to such Asset and (iii) if such Asset is rated “CCC” or “CCC-”
by S&P, 0.0%, (b) if such Asset is rated only by Moody’s, the Borrowing Base
Advance Rate with respect thereto shall be (i) if such Asset is rated at least
“Baa3” by Moody’s, the rate set forth below corresponding to the rating one
level below the Moody’s Rating applicable to such Asset, (ii) if such Asset is
rated at least “Caa1” and less than “Baa3” by Moody’s, the rate set forth below
corresponding to the rating two levels below the Moody’s Rating applicable to
such Asset and (iii) if such Asset is rated “Caa2” or “Caa3” by Moody’s, 0.0%
and (c) if such Asset is unrated by both S&P and Moody’s, the Borrowing Base
Advance Rate with respect thereto shall be (i) the rate set forth below
corresponding to the most recent credit estimate received by the Borrower from
S&P with respect to such Asset within the prior twelve months (a copy of which
shall be delivered by the Borrower to the Administrative Agent) or (ii) if no
such credit estimate has been obtained, 0.0%; provided, further, that the
Borrowing Base Advance Rate with respect to any such Asset that constitutes a
Distressed Bond Asset or Distressed Loan Asset shall be 0.0%.

          S&P Rating   Moody’s Rating   Borrowing Base Advance Rate
AAA
  Aaa   69.0%
AA+
  Aa1   69.0%
AA
  Aa2   69.0%
AA-
  Aa3   69.0%
A+
  A1   69.0%
A
  A2   69.0%
A-
  A3   69.0%
BBB+
  Baa1   69.0%
BBB
  Baa2   69.0%
BBB-
  Baa3   69.0%
BB+
  Ba1   64.6%
BB
  Ba2   64.2%
BB-
  Ba3   60.8%
B+
  B1   55.9%
B
  B2   49.6%
B-
  B3   43.5%
CCC+
  Caa1   41.9%
CCC
  Caa2   32.1%
CCC-
  Caa3   19.3%

 